Case 1:19-cv-02290-KBJ Document 31-5 Filed 03/13/21 Page 1 of 6




        Exhibit B
         Case 1:19-cv-02290-KBJ Document 31-5 Filed 03/13/21 Page 2 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
    DAVID YANOFSKY,                             )
                                                )
         Plaintiff,                             )
                                                )
         v.                                     )       Civil Action No. 1:19-cv-02290 (KBJ)
                                                )
    U.S. DEPARTMENT OF COMMERCE,                )
                                                )
         Defendant.                             )
                                                )
                                                )

                         THIRD DECLARATION OF ISABEL HILL 1

I, Isabel Hill, declare under penalty of perjury, that the following statements are true and correct

to the best of my knowledge and belief:

1.      I am the Director of the National Travel and Tourism Office (NTTO), International Trade

        Administration (ITA), U.S. Department of Commerce (DOC, Commerce, or the

        Department). I have held this position since 2013.

2.      My statement in this declaration is based on my personal knowledge, information

        provided to me by employees under my supervision, information obtained by me, and

        information contained in the records of NTTO. I am personally familiar with Plaintiff’s

        FOIA request at issue in this civil action.

3.      This Declaration is provided in support of Defendant’s renewed motion for summary

        judgment in this matter. This is my third declaration in this matter.




1
 The First Hill Declaration was submitted with Defendant’s Motion for Summary Judgment, see
ECF No. 17-2, and the Second Hill Declaration was submitted with Defendant’s Opposition to
Plaintiff’s Cross-Motion for Summary Judgment see ECF No. 20-2.
       Case 1:19-cv-02290-KBJ Document 31-5 Filed 03/13/21 Page 3 of 6




4.    Plaintiff’s FOIA request sought the “‘U.S. International Air Travel Statistics Report

      (APIS/I-92) Data Files’ for 2015, 2014, 2013, 2012 and 2011”.

5.    In June 2018, ITA produced to Plaintiff 35 data files related to the U.S. International Air

      Traveler Statistics Program, comprising seven Excel spreadsheets for each of the five

      years of data requested by Plaintiff. Each Excel file is a Standardized Report, known as

      the U.S. International Air Travel Statistics Report.

6.    I-92 Data furnished from U.S. Customs and Border Protection (CBP) does not contain

      personally identifiable information, but it does contain business proprietary information

      which can be anonymized through aggregation. No other data files were created from I-

      92 Data that contain anonymized data.

7.    The only database containing I-92 Data in DOC or ITA’s possession contains non-

      anonymized, non-aggregated information, and does not contain any data other than the

      raw I-92 Data supplied by CBP.

8.    Plaintiff’s FOIA request also sought the “‘Air Arrivals I-94 Annual Datafile’ from 2015,

      2014, 2013, 2012 and 2011”.

9.    Also in June 2018, ITA produced to Plaintiff five data files, one for each of the five years

      of data requested by Plaintiff, corresponding to the Summary of International Travel to

      the United States standardized report for each of those years. Those data files contain the

      entirety of anonymized data that have been created from the databases maintained for

      NTTO for the Visitor Arrivals Program.

10.   There are five databases, one for each of the five years of data requested by Plaintiff,

      corresponding to I-94 Data. These databases are maintained by CIC Research, Inc. (CIC),

      a contractor to ITA, and are in ITA’s constructive possession but not actual possession.
       Case 1:19-cv-02290-KBJ Document 31-5 Filed 03/13/21 Page 4 of 6




      These databases do not contain anonymized data. The records furnished by CBP are the

      bases of the records in these databases.

11.   ITA has the contractual right to order custom reports to be made from the I-94 databases

      maintained by CIC, but there is a cost associated with doing so.

12.   ITA interpreted Plaintiff’s request for “Data Files” to correspond with the Excel format

      of the Standardized Reports listed on its website.

13.   Plaintiff did not clarify its request as seeking databases until approximately September

      16, 2019, well over one year after ITA had made its final determination regarding the

      FOIA request and had produced all data files in ITA’s possession that contain

      anonymized information.

14.   Plaintiff has now repeatedly asserted that he was not seeking raw data files that CBP

      furnished to ITA, but anonymized information created by ITA. Plaintiff has also asserted

      that he is not seeking a custom report to be created.

15.   The databases that Plaintiff has now clarified he is seeking do not exist. There are no I-92

      databases that contain anonymized information, nor any databases that contain

      information other than raw I-92 Data owned by CBP. There are no I-94 databases that

      contain anonymized information, nor any I-94 databases in DOC or ITA’s actual

      possession, and every record in CIC’s I-94 databases contains raw CBP data.

16.   Plaintiff has been informed repeatedly that all datafiles he is seeking have been produced.

      Plaintiff has pressed repeatedly for an explanation of why the website lists “Reports” (in

      both printfile and Excel formats) and “Data Files” separately, and has been informed that

      the listing of “Data Files” represents a custom report as a datafile formatted in any

      manner that the client specifies, be it Excel, SAS, or other format. A “Report” datafile,
        Case 1:19-cv-02290-KBJ Document 31-5 Filed 03/13/21 Page 5 of 6




       on the other hand, represents a Standardized Report in Excel format which has already

       been created from the relevant database.

17.    Plaintiff’s prior declarations and briefs misunderstand or misconstrue the declaration of

       Ronald Erdmann filed in Yanofsky I, and appear to allege that ITA admits it maintains

       I-92 Data and I-94 Data in anonymized, non-aggregated databases. This interpretation of

       Mr. Erdmann’s Declaration is inconsistent with the facts.

18.    The Erdmann Declaration, at ¶ 4, states:

               “ITA uses the statistics it collects under the I-92 Program to publish the U.S.
               International Air Travel Statistics Report on a monthly, quarterly, and
               annual basis. ITA sells monthly, quarterly, and/or annual subscriptions to the
               report(s), or data files for a fee. ITA also maintains and utilizes a data file
               related to the report (‘I-92 Data File’), which consists of anonymized data 2
               about air travelers between the United States and other countries.”

       In this context, the “data files” in the second sentence refer to the Standardized Reports

       that ITA sells. The “data file” in the third sentence also “maintain[ed] and utilize[d]” by

       ITA likely refers to the fact that ITA uses the annual data file (i.e. the report in Excel

       format) in its own day-to-day operations, as opposed to it being solely a data file

       publication for sale. The data file utilized internally by ITA is identical to the data file

       produced to Plaintiff. Regardless of what Mr. Erdmann meant, ITA did not create any

       data files related to the I-92 Program with additional data for the relevant time period

       other than those data files already produced 3 to plaintiff, custom data files commissioned

       by clients that contain the confidential business information of that client, and the



2
 As noted, raw I-92 Data does not contain PII. The declaration likely meant to have stated
“aggregated data”, not “anonymized data”. Mr. Erdmann retired in 2017 and therefore cannot be
asked directly what was intended.
3
 By agreement with Plaintiff, ITA produced only the annual data files (which contain
cumulative information), and not the monthly or quarterly data files.
           Case 1:19-cv-02290-KBJ Document 31-5 Filed 03/13/21 Page 6 of 6




          database that contains only raw data from CBP (including confidential business

          information).

19.       The Erdmann Declaration, at ¶ 5, states:

                 “The ‘I-94 International Arrivals Program’ or ‘I-94 Program’ provides
                 data on monthly and annual overseas visitor arrivals to the United States
                 along with select Mexican and Canadian visitor statistics. The information
                 is presented in a report entitled the Summary of International Travel to the
                 United States with 35 tables of information about non-U.S. resident visitor
                 arrivals. ITA sells monthly, quarterly, and annual subscriptions to this
                 report for a fee. ITA also sells quarterly and annual publications of a data
                 file called ‘Air Arrivals I-94 Database (Detail Arrival Records)’ (‘I-94
                 Data File’), which consists of anonymized data about foreign visitors to
                 the United States.”

          Here, by “data file”, Mr. Erdmann is likely referring to the custom reports that it offers to

          sell. Regardless of what was intended, NTTO created no data files related to the I-94

          Program for the relevant time period beyond the data files already produced to Plaintiff 4,

          custom data files commissioned by clients, and the databases created and maintained by

          CIC which contain the raw data (including personally identifiable information) furnished

          by CBP and calculated information associated with individual CBP records useful for

          creating reports.



    I declare under the penalty of perjury that the foregoing is true and accurate to the best of my

    knowledge and belief. Executed on this 7th day of December 2020.



                                                        _______________________________

                                                                Isabel Hill


4
  Again, by agreement, ITA produced only the annual data files (which contain cumulative
information), and not the monthly or quarterly data files.
